MONTGOMERY, Judge
(dissenting).
The majority opinion is the most unrealistic decision this court has reached. The effect of the holding is that it is made the duty of the Department of Highways to keep under constant inspection, wet weather or dry, every mile of the many thousands of miles in this state. This includes toll, interstate, federal, primary, secondary, and rural highways. When it rains how often must the Department inspect for slick spots the road up Chicken Gizzard Ridge and over to Possum Trot?
This decision holds that the Department is responsible for any accident attributable to any so-called defective road condition that has existed for eight months because it is presumed that the Department will by then have notice of the condition. The availability of funds for such purpose is not considered.
The opinion is also unsound. In the face of a finding by the Board of Claims, adequately supported by substantive evidence, that the patching was properly done, the opinion disregards the finding. It holds that a dangerous condition developed whenever the road was wet, as if this were not a very common and prevalent condition over much of our highways, even the best, when wet. The opinion says that the alternate basis of liability “is the negligent failure to discover and remedy the defect.” Is the Department to be held liable for all roads that become slick when wet? It is admitted that here the condition existed only when the road was wet and that there was no evidence of actual notice to the Department.
Much weight is given some testimony that there had been seven accidents at this, point since the road was repaired. Only one was in any way attributed to slipping and none of the others was shown to have occurred while the road was wet, the only time it was claimed to be slippery. Thus, there is no showing as to the cause of the other vehicles going off the road, whether because of careless driving, drunken driving, slick tires, sleepiness, or whatever causes one to run off the road. Such testimony is not a sound basis for the decision.
For these reasons I respectfully dissent.
WILLIAMS, J., concurs.